United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-3173
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                  Lloyd D. Meeks

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                  for the Southern District of Iowa - Davenport
                                 ____________

                             Submitted: June 15, 2020
                              Filed: August 21, 2020
                                  ____________

Before GRUENDER, WOLLMAN, and KOBES, Circuit Judges.
                       ____________

KOBES, Circuit Judge.

      Lloyd D. Meeks petitioned the district court1 to reduce his life sentence for
conspiracy to distribute 50 grams or more of cocaine base and his 360-month


      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
sentence for distributing five grams or more of cocaine base because of § 404 of the
First Step Act. The court reduced Meeks’s conspiracy life sentence to 360 months
but left his distribution sentence unchanged. He appeals, arguing the court erred by
not reducing his sentences below the Guidelines range, failing to recognize its
discretion to vary, not considering 18 U.S.C. § 3553(a)’s factors, and failing to ensure
he was represented by counsel. Finding no error, we affirm.

       At Meeks’s 2009 sentencing hearing, the district court accepted the presentence
investigation report’s conclusion that Meeks’s base offense level was 36, with an
additional two points assessed for possession of a firearm, yielding an adjusted
offense level of 38. Then, based on his prior controlled substance convictions in
1994, 1998, and 2007, the court concluded that he qualified for the career offender
enhancement. Meeks’s criminal history category was VI because he had 19 criminal
history points and because he was a career offender. Meeks’s convictions and
sentence were affirmed on direct appeal. United States v. Meeks, 639 F.3d 522 (8th
Cir. 2011).

       We review the district court’s decision to grant or deny an authorized sentence
reduction for an abuse of discretion. United States v. McDonald, 944 F.3d 769, 771
(8th Cir. 2019). Meeks argues that the district court erred by failing to understand the
scope of its authority and discretion at Meeks’s sentencing modification. Meeks Br.
18 (citing United States v. Tabor, 531 F.3d 688, 692 (8th Cir. 2008)). Meeks says the
error occurred because the court’s “analysis refers exclusively to the career offender
guideline, and contains no reference to any other relevant factor in the case, such as
the § 3553(a) factors.” Meeks Br. 17 (emphasis in original).

       Contrary to Meeks’s assertion, the court did not fail to understand its authority
and discretion. In its order, the court concluded Meeks was entitled to retroactive
relief under the First Step Act. It then concluded that the Sentencing Guidelines
recommended Meeks serve between 360 months and life in prison because of his total

                                          -2-
offense level and criminal history, rather than the previous mandatory life sentence.
The Guidelines range was driven, in part, by Meeks’s status as a career offender. To
the extent Meeks argues the district court erred by failing to consider the § 3553(a)
factors during his First Step Act sentencing modification, he is mistaken. United
States v. Moore, 963 F.3d 725, 727 (8th Cir. 2020) (“When reviewing a section 404
petition, a district court may, but need not, consider the section 3553 factors.”).

       Meeks next contends that the court failed to conduct a “complete review of
[his] motion on the merits” as required by the First Step Act. Meeks Br. 20. “A
complete review of the motion means that a district court considered [Meeks’s]
arguments in the motion and had a reasoned basis for its decision.” Moore, 963 F.3d
at 728 (citation omitted). In Meeks’s motion for a reduced sentence, he advanced
arguments regarding the applicability of the First Step Act to his sentence. D. Ct.
Dkt. 226. Meeks then summarily asked the court to consider the § 3553(a) factors
and his rehabilitative efforts, yet provided no argument or information with respect
to those factors. The court concluded that the First Step Act applied, calculated
Meeks’s Guidelines range, and then reduced his conspiracy sentence from life to
360 months in prison, and reinstated his 360 month distribution sentence. The court
considered Meeks’s motion and had a reasoned basis for its decision. See Moore, 963
F.3d at 729 (finding a court conducted a complete review where defendant argued the
First Step Act applied and provided no information for the court to consider with
regard to § 3553(a) factors).

      Meeks’s final argument is that the court, by deciding his pro se motion, denied
him his constitutional and statutory right to assistance of counsel. But, there is no
Sixth Amendment right to “counsel in sentence modification proceedings under
§ 3582(c).” United States v. Harris, 568 F.3d 666, 669 (8th Cir. 2009).

      Nor is there a statutory right. Meeks misconstrues the First Step Act and
argues that because he was not previously sentenced under the now applicable

                                         -3-
statutory scheme, it is as though he was being sentenced for the first time. Because
this is a “new sentence,” Meeks argues he is entitled to counsel under the Criminal
Justice Act because it requires counsel be present at every stage of proceedings,
including “ancillary matters appropriate to the proceedings.” See 18 U.S.C. §
3006A(c). Section 404(b) of the First Step Act says “[a] court that imposed a
sentenced for a covered offense may . . . impose a reduced sentence” as though the
Fair Sentencing Act of 2010 was in effect at the time the offense was committed.
First Step Act of 2018, Pub. L. No. 115-391, § 404(b), 123 Stat. 5194, 5222
(emphasis added). As we observed in Moore, the first and second use of “impose”
each refer to different proceedings: the first refers to “the district court’s original,
plenary sentencing” and the second “refers to the district court’s review of a
permissive, First Step Act petition.” 963 F.3d at 728.

       This distinction is fatal to Meeks’s claim. A proceeding under § 3582(c)(2),
which permits a district court to reduce a defendant’s sentence following a change in
the Sentencing Guidelines, is not an ancillary matter because it is “simply a vehicle
through which appropriately sentenced prisoners can urge the court to exercise
leniency to give certain defendants the benefits of an amendment to the guidelines.”
United States v. Whitebird, 55 F.3d 1007, 1011 (5th Cir. 1995); see also Harris, 568
F.3d at 669. The proceeding is also not a “second opportunity to present mitigating
factors to the sentencing judge.” Harris, 568 F.3d at 669 (quoting Whitebird, 55 F3d
at 1011). “[A]s a matter of common sense” a motion to modify a sentence, “which
can be filed long after conviction, is too far removed to be considered ancillary to the
criminal proceeding.” Whitebird, 55 F.3d at 1011. So too, here. Section 404(b)
grants district courts the discretion to reduce a defendant’s sentence after it had
already imposed an original sentence. Like § 3582(c)(2), § 3582(c)(1)(B) is “simply
a vehicle through which appropriately sentenced prisoners can urge the court to
exercise leniency to give certain defendants the benefits of” a change in law. See
Whitebird, 55 F.3d at 1011. And as just discussed, district courts are not required to
consider § 3553(a)’s factors, so it is also not a “second opportunity to present

                                          -4-
mitigating factors to the sentencing judge.” Id. at 1011; Harris 568 F.3d at 669.
Finally, a § 404 sentencing modification is too far removed from the initial
proceeding to be an ancillary matter.

       Without a constitutional or statutory right to counsel, we review the court’s
decision to not appoint counsel for abuse of discretion. Harris, 568 F.3d at 669. In
January 2019, the United States District Court for the Southern District of Iowa
issued a standing administrative order directing the federal public defender’s office
to identify which defendants were eligible to file a resentencing motion under § 404
of the First Step Act. The public defender’s office was authorized to move for relief
under § 404 for any eligible defendant. Meeks filed a pro se motion to reduce his
sentence in February 2019. D. Ct. Dkt. 226. Then in August 2019, Meeks sought a
writ of mandamus from this court directing the district court to act on his motion.
Once the district court was made aware of Meeks’s request for mandamus, it acted on
his motion in September. Though the Southern District of Iowa’s standing
administrative order permitted the public defender’s office to represent eligible
defendants, it was not an abuse of discretion for the court to act on Meeks’s repeated
requests to reduce his sentence.

      Meeks’s sentence is affirmed.
                     ______________________________




                                         -5-